Citation Nr: 1425378	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  13-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for trochanter bursitis, right hip to include claim for left hip pain as secondary to the service-connected disabilities of osteochondritis dessicans, left knee, P.O. and right knee strain; and, if so, whether service connection is warranted.

2.  Entitlement to service connection for lumbosacral spine strain, to include as secondary to the service-connected disabilities of osteochondritis dessicans, left knee, P.O. and right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to October 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for lumbosacral spine strain, to include as secondary to the service-connected disability of osteochondritis dessicans, left knee, P.O. is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a March 2005 rating decision, the RO denied service connection for bursitis of the right hip, to include as secondary to the Veteran's service-connected left knee condition.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the March 2005 rating decision is new, but it does not raise a reasonable possibility of substantiating the claim of service connection for bursitis of the right hip, to include as secondary to the Veteran's service-connected disability of osteochondritis dessicans, left knee, P.O..  


CONCLUSIONS OF LAW

1.  The March 2005 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has not been received since the March 2005 rating decision to reopen the Veteran's claim for service connection for service connection for bursitis of the right hip, to include as secondary to the Veteran's service-connected disability of osteochondritis dessicans, left knee, P.O.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for service connection for bursitis of the right hip, to include as secondary to the Veteran's service-connected left knee condition, was initially denied by the RO in a January 2004 rating decision as there was no evidence of treatment for the right hip during service, no evidence of a nexus to service and no evidence relating the condition to the service-connected left knee.  Additional statements and evidence were received within one year of the January 2004 rating decision and the claim was reconsidered and denied in March 2005 because the evidence did not show that the right hip condition was incurred in service or related to service, to include as secondary to the left knee disability.  See 38 C.F.R. § 3.156(b)(explaining that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period).  The Veteran did not submit a notice of disagreement with the issue of the right hip nor did he submit any additional new and material evidence during the appeal period.  Accordingly, the March 2005 rating decision became final.  38 C.F.R. § 20.1103.

Since the March 2005 rating decision, the Veteran has indicated that he walks with a limp and the resultant abnormal weight bearing has caused his bilateral hip pain.  However, the Veteran's limp in his left leg was already of record at the time of the March 2005 rating decision, and the new medical evidence associated with the file simply provides information regarding the symptoms related to his left knee, with no reference to bilateral hip pain.  In other words, the presence of a current disability was previously of record.  Alone and in connection with evidence previously assembled, this evidence reflecting treatment for the hip is duplicative rather than new and material. 38 C.F.R. § 3.156(a).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In short, the new evidence does not relate to the unestablished fact that the Veteran incurred right hip bursitis in service, nor does it link the Veteran's right hip disability to any other in-service events or other service-connected disabilities.  As a result, the evidence does not raise a reasonable possibility of substantiating the claim for service connection, and the claim will not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006). Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the duty to notify was satisfied by a September 2010 letter to the Veteran.  Although the letter did not provide fully adequate Kent notice prior to the June 2011 rating decision that reopened and denied the Veteran's previously denied claim of service connection for the right hip condition, the RO subsequently provided the Veteran with fully adequate Kent notice in the statement of the case from December 2012.

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  The Board observes that, although new and material evidence has not been submitted with regard to the claim for entitlement to service connection for the right hip, the Veteran was afforded a VA examination in December 2010, which addressed this claim.  However, the Board is not required to reopen a previously denied claim solely because the Veteran was afforded a VA examination in connection with his petition to reopen. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  VA need not conduct an examination with respect to a new and material claim because the duty to assist under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). Accordingly, the Board does not need to address the adequacy of this examination as there was no duty on the part of VA to afford the Veteran a VA examination with regard to this claim. Woehlaert, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for trochanter bursitis, right hip to include claim for left hip pain as secondary to the service-connected disability of osteochondritis dessicans, left knee, P.O., is denied.  


REMAND

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   In a December 2010 VA examination, the examiner concluded that there was "no good explanation" for the Veteran's low back problems."  The examiner provided no further rationale for his opinion.  Moreover, the examiner did not review the claims file, yet he stated that there was "no evidence whatsoever" linking the Veteran's low back problems to "events which occurred while he was on active duty."  

The examiner provided inadequate rationale for his opinion related to service connection on a direct basis and did not specifically address the Veteran's primary assertion that his low back problems are secondary to his left knee condition.  As a result, an addendum opinion is needed prior to further adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the December 2010 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to the following:

a) whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbosacral spine strain was caused or aggravated by his service-connected osteochondritis dessicans, left knee, P.O. or right knee strain

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

b) The examiner must also provide a more complete rationale with respect to the etiology of the Veteran's low back condition on the basis of direct service connection.  The examiner should offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbosacral spine strain began during service or is otherwise linked to service.  In doing so, the examiner should address in-service treatment for back pain, to include treatment related to a motor vehicle accident in May 1988. 

The claims file and a copy of this remand should be provided to the VA examiner for review.  The examiner must review the claims file and that review must be noted in the report.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


